DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         This is in response to amendment filed on 1/24/2022 in which claims 1-20 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Mori (2013/0307639) teaches  a communication terminal such as a mobile phone, use is made of a branching filter for branching transmission/reception frequencies. The branching filter has a function of branching the transmission signal from the transmitting circuit to the antenna terminal and branching the reception signal which was received at the antenna terminal to the receiving circuit and each branching filter is formed by making the inductances of the line patterns different in a state. While the prior art of Son teaches a wireless communication circuit  may transmit/receive an RF signal of a vertical polarization characteristic using the first antenna. The wireless communication circuit may, also, apply the RF signal to the first antenna through a first feeder and may transmit/receive an RF signal of a horizontal polarization characteristic using the second antenna. The feeder may include a cavity for  wherein the LC filter includes one or more inductors and one or more capacitors, and 10is configured to allow a transmission signal and a reception signal to pass through; and a reception low noise amplifier on the second principal surface and configured to amplify the reception signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20210143795-A1 OR US-20200076405-A1 OR US-20180233604-A1).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633